      Case 8-18-77977-reg             Doc 66       Filed 08/14/19   Entered 08/14/19 16:16:29




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X
 In re:
                                                                     Case No. 18-77977 (REG)
 GABRIEL A. SAN ROMAN and
 MICHELE D. SAN ROMAN                                                Chapter 11

                                     Debtors.
 -------------------------------------------------------- X

               DEBTORS’ THIRD AMENDED PLAN OF REORGANIZATION

                                                 ARTICLE I
                                                 SUMMARY

       This Third Amended Plan of Reorganization (the “Plan”) under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) proposes to pay creditors of Gabriel A. San
Roman and Michele D. San Roman (the “Debtors”) from the post-confirmation income of the
Debtors.

       This Plan provides for one (3) classes of secured creditors, one (1) class of general
unsecured creditors, and one (1) class of the Debtor’s interest in property. Unsecured creditors
holding allowed claims will receive distributions, which the proponent of this Plan has valued at
approximately one-hundred ($1.00) cents on the dollar. This Plan also provides for the payment
of administrative and priority claims.

       All creditors and equity security holders should refer to ARTICLE III through ARTICLE
VI of this Plan for information regarding the precise treatment of their claim. A disclosure
statement that provides more detailed information regarding this Plan and the rights of creditors
and equity security holders has been circulated with this Plan. Your rights may be affected. You
should read these papers carefully and discuss them with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

                                     ARTICLE II
                       CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01     Class 1:          Chrysler Capital

        2.02     Class 2:          Wells Fargo Bank, N.A. – 1st Mortgage

        2.03     Class 3:          Wells Fargo Bank, N.A. – 2nd Mortgage

        2.04     Class 4:          General Unsecured Claims

        2.05     Class 5:          Interests in Property


                                                        1
      Case 8-18-77977-reg        Doc 66    Filed 08/14/19     Entered 08/14/19 16:16:29




                                  ARTICLE III
                    TREATMENT OF ADMINISTRATIVE EXPENSE
                   CLAIMS, UST FEES, AND PRIORITY TAX CLAIMS

       3.01 Unclassified Claims. Under Bankruptcy Code §1123(a)(1), administrative expense
claims and priority tax claims are not in classes.

       3.02 Administrative Expense Claims. Each holder of an administrative expense claim
allowed under Bankruptcy Code §503 will be paid in full on the effective date of the Plan, in cash,
or upon such other terms as may be agreed upon by the holder of the claim and the Debtor.

        3.03 Secured Tax Claims. Each holder of a secured tax claim will be paid in full, plus
statutory interest, pursuant to Bankruptcy Code §1129(a)(9)(D), in forty-five (45) equal monthly
installments commencing on the Effective Date, provided the term shall not end later than 5 years
from the Petition Date.

        3.04 Priority Tax Claims. Each holder of a priority tax claim will be paid in full, plus
statutory interest, pursuant to Bankruptcy Code §1129(a)(9)(C), in forty-five (45) equal monthly
installments commencing on the Effective Date, provided the term shall not end later than 5 years
from the Petition Date.

       3.05 United States Trustee Fees. All fees required to be paid pursuant to 28 U.S.C.
§1930(a)(6) will accrue and be timely paid until the case is closed, dismissed, or converted to a
case under another chapter of the Bankruptcy Code.

                              ARTICLE IV
            TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01    Claims and Interests shall be treated as follows under the Plan:

     Class           Description        Impairment                     Treatment
    Number
       1           Chrysler Capital   Unimpaired        Claim Nos. 1 and 2. Maintain its liens
                                                        on two (2) separate vehicles to the extent
                                                        of their debt pursuant to the terms of the
                                                        underlying        promissory         note,
                                                        respectively. Paid in full pursuant to the
                                                        terms of the underlying promissory
                                                        notes, respectively.

        2          Wells     Fargo Impaired             Claim No. 10 - Claim Amount
                   Bank, N.A. – 1st                     $2,411,435.57, Reinstatement Amount
                   Mortgage                             $1,142,125.85. To the extent of the
                                                        ongoing obligations, Debtor will
                                                        continue making payments to the claim
                                                        holder pursuant to the terms of the
                                                        underlying promissory. To the extent of

                                                2
Case 8-18-77977-reg   Doc 66   Filed 08/14/19   Entered 08/14/19 16:16:29




                                          the arrears, upon the Effective Date, and
                                          on the first day of each and every month
                                          following month after the Effective Date
                                          through and including the maturity date
                                          of the underlying promissory note,
                                          Debtor will make monthly payments to
                                          the claim holder equal to the pre-petition
                                          arrearage divided the number of months
                                          between the Effective Date and maturity
                                          date of the promissory note. Terms of a
                                          stipulation, if any, between the Debtors
                                          and the creditor may be incorporated
                                          herein by reference upon approval by the
                                          Court.

  3       Wells     Fargo Impaired        Claim No. 11 - Claim Amount
          Bank, N.A. – 2nd                $2,411,435.57, Reinstatement Amount
          Mortgage                        $337,234.14.       To the extent of the
                                          ongoing obligations, Debtor will
                                          continue making payments to the claim
                                          holder pursuant to the terms of the
                                          underlying promissory note. To the
                                          extent of the arrears, upon the Effective
                                          Date, and on the first day of each and
                                          every month following month after the
                                          Effective Date through and including the
                                          maturity date of the underlying
                                          promissory note, Debtor will make
                                          monthly payments to the claim holder
                                          equal to the pre-petition arrearage
                                          divided the number of months between
                                          the Effective Date and maturity date of
                                          the promissory note. Terms of a
                                          stipulation, if any, between the Debtors
                                          and the creditor may be incorporated
                                          herein by reference upon approval by the
                                          Court.




                                     3
      Case 8-18-77977-reg         Doc 66    Filed 08/14/19      Entered 08/14/19 16:16:29




        4          General             Impaired          Estimated Total Allowed Claims of
                   Unsecured                             $879,645.88. Receive a distribution of
                   Claims                                one-hundred (100%) percent of their
                                                         allowed claim, to be distributed as
                                                         follows: (A) (1) ten (10%) percent on the
                                                         Effective Date; and (2) two and on-half
                                                         (2.5%) percent every three (3) months
                                                         thereafter for a period of nine (9) years;
                                                         and (B) pledge fifty (50%) of the net
                                                         amount of any bonus received by the
                                                         Debtor during the term of the Plan,
                                                         which amount shall be paid promptly
                                                         after receipt in further reduction of
                                                         Debtor’s allowed claims by being
                                                         applied first to the last scheduled Plan
                                                         payments.

        5          Interests in        Unimpaired        Debtors shall retain its interest in all
                   Property                              property.



                                ARTICLE V
                   ALLOWANCE AND DISALLOWANCE OF CLAIMS

       5.01 Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed and, as to which, either: (ii) a proof of claim has not been filed or deemed filed and the
Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been filed
and the Debtor has scheduled such claim as disputed, contingent or unliquidated.

        5.02 Delay of Distribution of a Disputed Claim. No distribution will be made on account
of a disputed claim unless such claim is allowed.

        5.03 Settlement of Disputed Claims. The Debtor will have the power and authority to
settle and compromise a disputed claim with Court approval in compliance with Rule 9019 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




                                                  4
      Case 8-18-77977-reg       Doc 66     Filed 08/14/19      Entered 08/14/19 16:16:29




                            ARTICLE VI
     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.01   Assumed Executory Contracts and Unexpired Leases.

               (a)     The Debtor assumes the following executory contracts and unexpired
       leases, effective upon the effective date of the Plan as provided for in ARTICLE VII:

                   i. [INTENTIONALLY LEFT BLANK]

               (b)    The Debtor will be conclusively deemed to have rejected all executory
       contracts and/or unexpired leases not expressly assumed under section 6.01(a), above, or
       before the date of the order confirming this Plan, upon the effective date of Plan. A proof
       of claim arising from the rejection of an executory contract or unexpired lease under this
       section must be filed no later than ten (10) days after the date of the order confirming this
       Plan.



                                ARTICLE VII
                    MEANS FOR IMPLEMENTATION OF THE PLAN

         Payments and distributions under the Plan will be funded by the Debtors’ post-petition
operations. It is estimated that the Debtors needs $51,500 for administrative expenses, $8,502 as
initial cure payment, and $87,965 as an initial general unsecured distribution upon confirmation
of the Plan, plus an additional $8,502 per month for cure payments, and $21,991 per quarter for
general unsecured distributions.

        Gabriel A. San Roman is a medical doctor who currently works for Northwell Health and
practices in the fields of reproductive endocrinology and infertility. Gabriel A. San Roman is
currently employed under an employment contract which has approximately seven and one-half
(7.5) years remaining. Through his employment, Gabriel A. San Roman receives net monthly
income of approximately $58,173.63, which the Debtors believe will provide sufficient income to
fund the Plan. Additionally, Gabriel A. San Roman may be entitled to receive an annual bonus
based on his performance. In March 2019, Gabriel A. San Roman received his 2018 annual bonus,
which netted the Debtors $80,839.00, which amounts are behind held to fund the initial Plan
payment.




                                                5
      Case 8-18-77977-reg         Doc 66     Filed 08/14/19     Entered 08/14/19 16:16:29




                                       ARTICLE VIII
                                    GENERAL PROVISIONS

        8.01 Definitions and Rules of Construction. The definitions and rules of construction
set forth in Bankruptcy Code §§101 and 102 shall apply when terms defined or construed in the
Bankruptcy Code are used in this Plan, as supplemented by the terms defined herein.

        8.02 Effective Date of the Plan. The effective date of this Plan is the eleventh (11th)
business day following the date of the entry of the order confirming this Plan. However, if a stay
of the confirmation order is in effect on that date, the effective date will be the first business day
after the date on which no stay of the confirmation order is in effect, provided that the confirmation
order has not been vacated.

        8.03 Minimum GUC Distributions. The Debtor shall only make initial and annual
distributions of general unsecured claims whose pro rata distribution exceeds $25.00.

        8.04 Rounding of GUC Distributions. The Debtor shall make initial and annual pro rata
distributions to general unsecured claims in One and 00/100 ($1.00) Dollar Increments. Any initial
or annual pro rata distribution under the Plan shall be rounded down to the nearest whole dollar.

        8.05 Unclaimed Funds. Any distributions made by the Debtors that remain unclaimed,
undeposited, uncashed or otherwise unnegotiated after ninety (90) days of the date of the
distribution shall be deemed abandoned by the holder of such claim and shall revert to the Debtors.

       8.06 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.

       8.07 Binding Effect. The rights and obligations of any entity named or referred to in this
Plan will be binding upon, and will inure to the benefit of the successors or assigns of such entity.

       8.08 Captions. The headings contained in this Plan are for convenience of reference only
and do not affect the meaning or interpretation of this Plan.

        8.09 Controlling Effect. Unless a rule of law or procedure is supplied by federal law,
including the Bankruptcy Code or the Bankruptcy Rules, the laws of the State of New York govern
this Plan and any agreements, documents, and instruments executed in connection with this Plan.

        8.10 Corporate Governance. The debtor shall be prohibited until completion of all plan
payments from issuing non-voting equity securities, transfer all or a substantial part of property of
the estate to one or more entities nor manage or consolidate the debtor corporation.

       8.11    Vesting. All assets of the Debtor shall re-vest in the Debtor upon confirmation.




                                                  6
     Case 8-18-77977-reg        Doc 66     Filed 08/14/19      Entered 08/14/19 16:16:29




                                         ARTICLE IX
                                         DISCHARGE

      9.01 Discharge. Upon completion of all payments under the Plan, the Court shall grant
the Debtors a discharge of all debts provided for in the Plan pursuant to Bankruptcy Code
§1141(d)(5)(A).

                                  ARTICLE X
                             RETENTION OF JURISDICTION

       10.01 The Court shall retain jurisdiction of these proceedings following the Confirmation
Date for the following purposes:

       (a)    to hear and determine any objections to the allowance of Claims;

       (b)    to determine any and all applications for compensation for professional
              persons and similar fees;

       (c)    to determine any and all pending applications for the rejection or
              assumption of executory contracts, for rejection or assumption and
              assignment of same where Debtor is a party or may be liable, and to hear,
              determine, and liquidate (if applicable), any and all resulting claims;

       (d)    to determine any and all applications, adversary proceedings, and contested
              or litigated matters properly before the Court and pending on the
              Confirmation Date;

       (e)    to modify the Plan pursuant to Bankruptcy Code §1127 to remedy any
              defect or omission or reconcile any inconsistency in the Confirmation Order
              to the extent authorized by the Bankruptcy Code;

       (f)    to hear and determined all controversies, suits and disputes, if any, as may
              arise in connection with the interpretation or enforcement or
              implementation of the Plan;

       (g)    to hear and determine all controversies, suits and disputes, if any, as may
              arise

       (h)    with regard to orders of this Court in the chapter 11 case entered on or before
              the Confirmation Date;

       (i)    to adjudicate all controversies concerning the classification of any claim or
              equity interest;

       (j)    to liquidate damages in connection with any disputed, contingent or
              unliquidated Claims;



                                                7
Case 8-18-77977-reg      Doc 66     Filed 08/14/19     Entered 08/14/19 16:16:29




 (k)   to adjudicate all claims to a security or ownership interest in any property
       of the Debtor or in any proceeds thereof;

 (l)   to adjudicate all claims or controversies arising out of any purchases, sales
       or contracts made or undertaken by the Debtor during the pendency of the
       chapter 11 case;

 (m)   to recover all assets and properties of the Debtor wherever located,
       including the prosecution and adjudication of all causes of action available
       to the Debtor as of the Confirmation Date;

 (n)   to determine all questions and disputes regarding recovery of and
       entitlement to the Debtor’s assets and determine all Claims and disputes
       between the Debtor and any other entity, whether or not subject to an action
       pending as of the Confirmation Date;

 (o)   to enter any order, including injunctions, necessary to enforce the title,
       rights and powers of the Debtor and to impose such limitations, restrictions,
       terms and conditions on such title, rights and powers as the Court may deem
       necessary or appropriate;

 (p)   to enter an order of consummation or final decree concluding and
       terminating the chapter 11 case; and

 (q)   to make such orders as shall be necessary or appropriate to carry out the
       provisions of the Plan, including but not limited to orders interpreting,
       clarifying or enforcing the provisions thereof.




                                         8
     Case 8-18-77977-reg       Doc 66     Filed 08/14/19     Entered 08/14/19 16:16:29




                                      ARTICLE XI
                                   EVENT OF DEFAULT

       11.01 Only the occurrence of either of the following shall constitute a default by the
Debtor under the Plan:

          (a) The failure of the Debtor to make any payment when due under the Plan, which
              failure shall have been uncured for a period of thirty (30) days after the Debtor’s
              receipt of written notice thereof unless such payment has been extended in
              accordance with the provisions of the Plan; and

          (b) The failure of the Debtor to comply with any of the specific covenants contained in
              the Plan, except for default in payment as provided in paragraph 11.01(b) above,
              which failure shall remain uncured for a period of thirty (30) days after the Debtor
              has received written notice of such failure.

Dated: August 14, 2019                              GABRIEL SAN ROMAN
                                                    Debtor and Debtor-In-Possession


                                            By:     s/ Gabriel San Roman
                                                    Gabriel San Roman

                                                    MICHELE SAN ROMAN
                                                    Debtor and Debtor-In-Possession


                                            By:     s/ Michele San Roman
                                                    Michele San Roman

                                                    MACCO LAW GROUP, LLP
                                                    Attorneys for the Debtor


                                            By:     s/ Cooper J Macco
                                                    Michael J. Macco
                                                    Cooper J Macco
                                                    2950 Express Drive South, Suite 109
                                                    Islandia, New York 11749
                                                    (631) 549-7900




                                               9
